DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/18/20, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 12/18/20, with respect to claim 1 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 8, filed 12/18/20, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 9, 13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18 and 19, the prior art does not contain a valid combination of references that disclose a processing apparatus that receives print data and acquires 
	Claims 5, 9, 13, 15 and 17 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672